COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §
 C.B.,                                                          No. 08-14-00224-CV
                                                §
                  Appellant,                                        Appeal from
                                                §
 v.                                                             112th District Court
                                                §
 TEXAS DEPARTMENT OF FAMILY                                    of Pecos County, Texas
 AND PROTECTIVE SERVICES,                       §
                                                              (TC # P-11572-112-CV)
                  Appellee.                     §


                                        JUDGMENT

         The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

         It has been determined that Appellant is indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall

be certified below for observance.

         IT IS SO ORDERED THIS 9TH DAY OF DECEMBER, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment)